Citation Nr: 0429403	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  03-04 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 
80 percent for bilateral hearing loss.  

2.  Entitlement to an initial evaluation in excess of 
10 percent for tinnitus.  

3.  Entitlement to an effective date earlier than November 
26, 1977, for the grant of service connection for tinnitus. 

4.  Entitlement to an effective date earlier than November 
26, 1978, for the grant of service connection for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to August 
1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In a February 2003 rating decision, the RO denied entitlement 
to individual unemployability.  In a memorandum dated in 
March 2003, the veteran's representative stated that the 
veteran disagreed with the February 2003 rating decision.  It 
was noted that the veteran specifically with the effective 
date assigned for the service-connected hearing loss.  As the 
effective date issue is already in appellate status and was 
not part of the February 2003 decision, the RO should have 
the RO clarify the intent of the memorandum and proceed 
accordingly.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In November 1978, the RO declined to reopen a previously 
denied claim of service connection for hearing loss and 
tinnitus.  The RO notified the veteran by letter in December 
1978.  In January 1979, the veteran filed a notice of 
disagreement; however, the RO never issued a statement of the 
case.  

In February 2001, the RO granted service connection for 
bilateral hearing loss, evaluated as 20 percent disabling 
effective from November 26, 1978.  In addition, service 
connection was granted for tinnitus, evaluated as 10 percent 
disabling effective from November 26, 1977.  In March 2002, 
the RO increased the evaluation for the veteran's service-
connected bilateral hearing loss from 20 percent to 
80 percent effective from November 26, 1978.  

The veteran maintains that he is entitled to an effective 
date of August 1958 and higher evaluations for his service-
connected disabilities.  Specifically, the veteran maintains 
that he is entitled to separate 10 percent ratings for his 
bilateral tinnitus and that impairment associated with his 
service-connected bilateral hearing loss is greater than 
80 percent.  

In the instant case, the veteran was never provided a letter 
in compliance with the Veterans Claims Assistance Act (VCAA).  
The US Court of Appeals for Veterans Claims has made it clear 
that failure to adequately show compliance with VCAA notice 
requirements is remandable error.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 
16 Vet. App. 370 (2002); Huston v. Principi, 17 Vet. App. 
195, 202 (2003).

Thus, the appeal must be remanded for the following actions:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding each of his claims.  The letter 
must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

2.  After conducting any additional 
indicated development, the RO should 
again review the veteran's appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




